Order unanimously affirmed without costs. Memorandum: Supreme Court did not err in denying plaintiffs motion for summary judgment. The questions of credibility on motions for summary judgment pursuant to CPLR 3212 or 3213 should not be resolved by the motion court; such questions should be deferred to the trier of the facts (see, Davis Acoustical Corp. v Matzen Constr., 57 AD2d 1018, 1019). (Appeal from order of Supreme Court, Monroe County, Cornelius, J.—summary judgment.) Present—Dillon, P. J., Doerr, Pine, Lawton and Davis, JJ.